Citation Nr: 1536000	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  12-00 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral hip disorder (steroid related), to include as secondary to service-connected acne keloidalis nuchae with folliculitis (including folliculitis barbae) and/or as secondary to residuals of a right ankle sprain. 

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for chronic bilateral ankle sprains (steroid related), to include as secondary to service-connected acne keloidalis nuchae with folliculitis (including folliculitis barbae) and/or as secondary to residuals of a right ankle sprain.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral knee disorder including genu recurvatum (steroid related), to include as secondary to service-connected acne keloidalis nuchae with folliculitis (including folliculitis barbae) and/or as secondary to residuals of a right ankle sprain.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of a right ankle sprain.

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension.

6.  Entitlement to service connection for gout.

7.  Entitlement to service connection for stage II kidney disease.

8.  Entitlement to service connection for facial scarring claimed as hyperpigmentation of facial skin.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to October 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In June 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

Subsequent to certification of this case to the Board, additional evidence was associated with the claims file, to include VA and private treatment records.  A review of such evidence shows that the additional treatment records are not pertinent to the issues on appeal.  With respect to the bilateral hip and ankle conditions, they do not reflect any treatment or complaints.  With respect to the bilateral knee condition, although a December 2014 VA treatment note shows a complaint of left knee locking, this evidence is redundant of evidence already of record and has no bearing on the issue at hand.  In this regard, the new records do not pertain to a relationship between a current knee condition and service and/or a service-connected disability, which, as discussed below, is the reason the Veteran's prior claim of entitlement to service connection was denied.  Therefore, the Board can proceed without seeking waiver of AOJ initial review of such evidence.  38 C.F.R. § 20.1304.

The Board notes that the Veteran has been represented by the California Department of Veterans Affairs.  In July 2015, the Veteran submitted a VA Form 21-22a indicating his desire to proceed unrepresented.  As a claimant retains the right to revoke his representative at any time, the July 2015 revocation is acknowledged by the Board, and the Veteran is considered to be unrepresented at the present time.  38 C.F.R. § 14.631(f) (2014).

In an April 2015 rating decision, the RO denied a request to reopen a claim of entitlement to service connection for hypertension and denied claims of entitlement to service connection for gout, stage II kidney disease, and hyperpigmentation of facial skin.  In May 2015, the Veteran submitted a motion to advance the instant appeal on the docket, along with a request for the Board to adjudicate the issues denied in the April 2015 rating decision.  The Board construes the Veteran's request as a notice of disagreement (NOD) with the denial of these issues.  The Court has held that the filing of an NOD initiates the appeal process, and the agency of original jurisdiction is required to issue a statement of the case (SOC).  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Accordingly, the Board must remand these issues for issuance of an SOC.

In correspondence received at the Board in July 2015, the Veteran requested that a June 2005 Board decision be revised on the basis of clear and unmistakable error (CUE).  The Board notes that a previous request was dismissed by an April 2011 Board decision.  The Board also notes that the Veteran appealed the Board's June 2005 decision to the Court, and in a May 16, 2007, memorandum decision, the Court specifically affirmed each of the Board's thirteen determinations.  See Perry v. Nicholson, 2007 WL 1467183 (Vet. App.).  Because the Court affirmed the June 2005 Board decision, the Board is now precluded from further review of that June 2005 Board decision.  See 38 C.F.R. § 20.1400(b)(2) (2014); Cacciola v. Gibson, 27 Vet. App. 45, 59 (2014).  Doing so would place the Board, the lower tribunal, in a position to review the decision of the Court, a higher tribunal, which is prohibited.  Cacciola v. Gibson, 27 Vet. App. 45 (2014).  The Veteran was previously informed of the Board's lack of jurisdiction to review the June 2005 Board decision in a September 2010 letter vacating a denial of the Veteran's October 2009 motion for reconsideration of the Board's June 2005 decision.  Accordingly, the Board will take no action on the Veteran's July 2015 request.

In a December 2011 statement, the Veteran raised the issues of entitlement to service connection for a bilateral foot condition, an acquired psychiatric disorder, a ring finger condition, a little finger condition, an elbow condition, and a condition manifested by grey hair.  See December 2011 "Corrected" Statement of the Case.  In a July 2015 statement, the Veteran raised the issues of entitlement to service connection for a circulatory condition, impaired vision/chronic eye irritation, abnormal weight gain, chronic sinusitis, shin splints, a spinal condition, a bilateral shoulder condition, and cold injury residuals.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore any future consideration of the Veteran's claim should take into account the existence of the electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension, entitlement to service connection for gout, entitlement to service connection for stage II kidney disease, and entitlement to service connection for facial scarring are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a June 2005 decision, the Board denied the Veteran's claim of entitlement to service connection for a bilateral hip disorder, chronic ankle sprains, and a bilateral knee disorder and denied a petition to reopen a previously denied claim of entitlement to service connection for residuals of a right ankle sprain.

2.  The Veteran appealed this decision to the Court, which affirmed the June 2005 Board decision in May 2007.

3.  Evidence received since the Board's June 2005 decision is cumulative and redundant of evidence already of record, does not relate to an unestablished fact necessary to substantiate the claims, and does not raise a reasonable possibility of substantiating the Veteran's claims.


CONCLUSIONS OF LAW

1.  The June 2005 Board decision is final as to the claim of entitlement to service connection for a bilateral hip disorder, chronic bilateral ankle sprains, a bilateral knee disorder, and residuals of a right ankle sprain.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2014).

2.  New and material evidence has not been received to reopen the claims of entitlement to service connection for a bilateral hip disorder, chronic bilateral ankle sprains, a bilateral knee disorder, and residuals of a right ankle sprain.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  However, a November 2014 VA General Counsel opinion held that upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element(s) that were found insufficient in the previous denial of the claim.  VAOPGCPREC 6-2014 (Nov. 21, 2014).

The Board is satisfied that VA has provided the Veteran with notice regarding the date and bases of the prior final denial of the claims for service connection.  In a September 2008 letter, sent prior to the initial unfavorable decision issued in January 2009, VA informed the Veteran that the claim of entitlement to service connection for a bilateral hip condition was previously denied because there was no evidence of a relationship between the condition and service; that the claim of entitlement to service connection for a bilateral knee condition was previously denied because there was no evidence connecting a current knee condition with service ; that the claim of entitlement to service connection for chronic ankle sprains was previously denied because there was no evidence connecting any of the medications used in the treatment of acne with chronic ankle sprains or evidence of chronic ankle sprains associated with an in-service disease or injury; and that the claim of entitlement to service connection for residuals of a right ankle injury was previously denied because service treatment records only showed one instance of right ankle sprain that occurred early in service and resolved completely.  The letter also informed the Veteran that any new evidence must relate to the previous bases of the denials, and it defined new and material evidence.  The letter also provided the Veteran with information concerning the rating evaluation and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the Board concludes that VA satisfied its duties to notify the Veteran.  See Kent, 20 Vet. App. at 11-12.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, post-service VA and private treatment records, and several lengthy personal statements made by the Veteran in support of his claims.  Neither the Veteran, nor his representative, has identified any relevant, available records that have not been obtained.

The Veteran has not been afforded a VA examination in connection with the appeal to reopen service connection for back disorder; however, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in May 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned Veterans Law Judge specifically noted the issue on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.  The undersigned advised the Veteran that the previous decisions denying his claims were final and that he needed to submit new and material evidence to reopen the claims.  Additionally, the undersigned held the record open in order to allow the Veteran to submit any additional evidence in support of his claims.  

Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id.

The Veteran contends that his right ankle sprain residuals are related to an ankle sprain that he suffered while on active duty.  The Veteran also asserts that his bilateral hip, chronic bilateral ankle sprains, and bilateral knee conditions are either caused or aggravated by his right ankle sprain residuals or that they are caused by antibiotic or steroid medications that he received for his service-connected acne keloidalis nuchae with folliculitis.  

Historically, the Veteran's claim of entitlement to service connection for residuals of a right ankle sprain was denied in a February 1995 rating decision on the basis that the evidence failed to show a current right ankle condition due to an in-service right ankle injury.  The Veteran did not appeal this decision and it became final.

Thereafter, in a December 2001 statement, the Veteran sought to reopen his claim of entitlement to service connection for residuals of a right ankle sprain, and he filed new claims of entitlement to service connection for a bilateral hip disorder, chronic bilateral ankle sprains, and a bilateral knee disorder.  In an April 2003 rating decision, the RO denied the Veteran's petition to reopen his claim of entitlement to service connection for residuals of a right ankle sprain and denied the Veteran's claims of entitlement to service connection for a bilateral hip disorder, chronic bilateral ankle sprains, and a bilateral knee disorder on the basis that there was no evidence that these conditions were related to service, nor was there evidence that these conditions were the result of medications taken for service-connected acne keloidalis nuchae with folliculitis.  

The Veteran appealed the April 2003 rating decision to the Board.  In June 2005, the Board declined to reopen the Veteran's claim of entitlement to service connection for residuals of a right ankle sprain on the basis that no new and material evidence had been submitted.  The Board also denied the Veteran's claims of entitlement to service connection for a bilateral hip disorder, chronic bilateral ankle sprains, and a bilateral knee disorder on the basis that there was no competent medical evidence indicating that the Veteran currently had a bilateral hip disorder, chronic bilateral ankle sprains, or a bilateral knee disorder that was related to service or to service-connected acne keloidalis nuchae with folliculitis, to include medications taken therefor.  

The Veteran appealed the June 2005 Board decision to the Court, which affirmed the Board's decision in a May 2007 Memorandum Decision.  Therefore, the Board decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 3.156, 20.1100.

Relevant evidence of record at the time of the June 2005 Board decision included the Veteran's service treatment records, VA and private treatment records, a September 2000 VA general physical examination, the Veteran's February 2005 Board hearing testimony, and numerous lengthy submissions of documents by the Veteran, including various newspaper articles on overuse of antibiotics, treatise evidence regarding side effects of steroid and antibiotic use, excerpts from websites regarding various medication side effects, and past Board decisions.  See August 2001 Submission with Exhibits; December 2001 Submission with Exhibits; June 2003 Submission with Exhibits; October 2003 Submission with Exhibits; March 2004 Submission with Exhibits; April 2004 Submission with Exhibits.  Based on this evidence, the Board concluded that no new and material evidence had been received.  Specifically, the Board found that there was no new evidence submitted showing that the Veteran currently suffered from a right ankle disorder, much less a right ankle disorder related to service.  The Board also concluded that there was no competent medical evidence indicating that the Veteran currently had a bilateral hip disorder, chronic bilateral ankle sprains, or a bilateral knee disorder that was related to service or to service-connected acne keloidalis nuchae with folliculitis, to include the medications taken therefor.  Thus, the claims were denied.

In July 2008, the Veteran requested that his claim of entitlement to service connection for a bilateral hip disorder, chronic bilateral ankle sprains, a bilateral knee disorder, and residuals of a right ankle sprain be reopened.  

Relevant additional evidence received since the Board's June 2005 decision includes VA treatment records, private treatment records, the Veteran's lay statements, the Veteran's hearing testimony, an FDA alert dated in July 2008, and a newspaper article discussing the July 2008 FDA alert.  The Veteran also resubmitted numerous documents, including copies of his service treatment records, pre-service private treatment records, VA treatment records, treatise evidence, copies of prior RO, Board, and Court decisions in his multiple claims, and unrelated Board decisions pertaining to other Veterans. 

VA and private treatment records show no complaints of or treatment for a bilateral hip disability.  An August 2009 VA treatment note shows that the Veteran called a nurse advise line and reported that his ankle was swollen.  No follow-up care was provided, nor did the Veteran again complain of any ankle problems.  A December 2014 VA treatment note shows that the Veteran reported that his left knee often locked up.  DMV physicals from February 2012, January 2013, and January 2014 show that the Veteran denied any medical problems except hypertension and show that examinations of the Veteran were normal.  

While new in the sense that they were not previously reviewed by the Board, the additional VA and private treatment records do not relate to an unestablished fact necessary to substantiate the claim, that is, evidence that links current hip, knee, or ankle conditions to service or to a service-connected disability.  Nor do these treatment records show that the Veteran has a currently diagnosed bilateral ankle or hip condition.  To the extent the records show a current diagnosis of a left knee condition, this fact was acknowledged by the Board in 2005 (i.e., not in dispute).  Notably, medical records merely describing the Veteran's current condition are not material to the issue of nexus and are not sufficient to reopen a claim for service connection based upon new and material evidence.  See Morton v. Principi, 3 Vet. App. 508 (1992).  These records include no medical opinion or even medical comment confirming the presence of a current hip, knee, or ankle condition that had its origins in, or is otherwise medically-related to, service or to another service-connected disability.

In numerous statements, to include his June 2015 hearing testimony, the Veteran reiterates contentions that are essentially the same as in statements and testimony the Board considered in its June 2005 decision, namely, that past steroid and antibiotic use caused his hip, knee, and ankle conditions.  He also reiterates that he injured his right ankle in service, which is an assertion that was previously considered by the Board in 2005.  He does not advance any new or different notions or theories regarding the onset of claimed disabilities, in an attempt to reopen his claims.  The statements are cumulative, and cumulative evidence does not constitute new and material evidence under 38 C.F.R. § 3.156.

Finally, the Veteran submitted an FDA alert dated in July 2008, which discusses an increased risk of developing tendinitis and tendon rupture in patients taking fluoroquinolone antimicrobial drugs and corticosteroids.  The Veteran also submitted a newspaper article discussing the FDA alert.  This evidence is new in that it was not previously before the Board.  However, such evidence is not directly relevant to this Veteran's claims-particularly in the absence of a supporting medical opinion linking this evidence to the Veteran's claimed disabilities.  

Generally, competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Here, the submitted materials provide only general information regarding possible side effects of certain medications.  In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra.)). 

The treatise evidence submitted by the Veteran provides only general information rather than a generic relationship with a degree of certainty such that, under the facts of this specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Specifically, the FDA alert discusses a possible increased risk of developing tendonitis or ruptured tendons, especially of the Achilles, due to taking certain antibiotics with steroids.  As noted above, the record is devoid of any indication that the Veteran currently suffers from an ankle or hip condition, much less a condition manifested by tendonitis, and to the extent a left knee condition is established, there is no current diagnosis of tendonitis.  As such, the treatise evidence does not address the unestablished fact of whether the Veteran's hip, knee, or ankle conditions were caused by medications taken for service-connected acne keloidalis nuchae with folliculitis.  See 38 C.F.R. § 3.156(a).  Moreover, this evidence is cumulative and redundant in that the Board already considered "extensive medical articles and treatises addressing the issue of a link between steroid use and other disabilities" submitted by the Veteran with his previous claim for service connection.  See June 2005 Board Decision.  Thus, even considering the "low" threshold in Shade, this evidence does not raise a reasonable possibility of substantiating the Veteran's claim.  

The Board also acknowledges the Veteran's submission of a March 2015 order of the United States Court of Appeals for the Federal Circuit affirming a judgment of the United States Court of Federal Claims, which dismissed the Veteran's complaint against the United States alleging that the Army engaged in "human experimentation" against him.  The Court of Federal Claims dismissed the Veteran's complaint because although the Veteran alleged that such "human experimentation" amounted to a taking in violation of the Fifth Amendment, his claim essentially amounted to a malpractice claim and sounded in tort, which the Court of Federal Claims was without jurisdiction to hear.  The Court of Appeals affirmed.  The Veteran argued at his June 2015 Board hearing and in a July 2015 statement that this order amounts to a finding that the United States Army committed an intentional tort against him in the form of "human experimentation with steroid medication" and that because intentional tort claims are "covered by 38 U.S.C. Section 301," he is entitled to service connection for "human experimentation."  This evidence is new in that it was not previously before the Board.  However, this evidence is clearly not material to the Veteran's claims of service connection.  This evidence merely speaks to the Veteran's belief that his use of various medications for acne in the military and post-service caused his claimed disabilities.  

The Board finds that these statements do not provide any new information because they are repetitive of what was already of record.  In this regard, the Board points out that statements simply reemphasizing the position previously considered in the prior final decision are not new or sufficient to reopen the claim.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  To the extent that any new contentions and arguments have been raised since the June 2005 Board decision, the Board points out that the presentation of new arguments based on evidence already of record at the time of the previous decision does not constitute the presentation of new evidence under 38 U.S.C. § 5108.  See Untalan v. Nicholson, 20 Vet. App. 467 (2006).  

In sum, the Veteran seeks to readjudicate his previous claims on essentially the same basis and evidence that were fully considered by the Board in 2005.  Under these circumstances, the Board concludes that the criteria for reopening the claims of entitlement to service connection for a bilateral hip, bilateral knee, and bilateral ankle condition are not met, and the Board's June 2005 denial of each claim remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen these finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the Veteran's claim of entitlement to service connection for a bilateral hip disorder is denied.

As new and material evidence has not been received, the Veteran's claim of entitlement to service connection for chronic bilateral ankle sprains is denied.

As new and material evidence has not been received, the Veteran's claim of entitlement to service connection for a bilateral knee disorder is denied.

As new and material evidence has not been received, the Veteran's claim of entitlement to service connection for residuals of a right ankle sprain is denied.


REMAND

In an April 2015 rating decision, the RO denied a request to reopen a claim of entitlement to service connection for hypertension and denied claims of entitlement to service connection for gout, stage II kidney disease, and hyperpigmentation of facial skin.  In May 2015, the Veteran submitted a motion to advance the instant appeal on the docket, along with a request for the Board to adjudicate the issues denied in the April 2015 rating decision.  This submission by the Veteran indicates his disagreement with the RO's April 2015 rating decision and a desire for appellate review, which satisfies the requirements for a valid Notice of Disagreement.  38 C.F.R. § 20.201.  Where a notice of disagreement has been timely filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a SOC on the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension and entitlement to service connection for gout, stage II kidney disease, and hyperpigmentation of facial skin.  38 C.F.R. § 20.201, 20.300-301; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the Veteran and his representative with a statement of the case regarding the issues of issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension and entitlement to service connection for gout, stage II kidney disease, and hyper- pigmentation of facial skin.  Advise them of the time period in which to perfect the appeal.  If, and only if, the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


